        Case 2:18-cv-00069-RAJ-DEM Document 216-1 Filed 10/14/20 Page 1 of 2 PageID# 6586

                                     UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                           Norfolk Division




Latasha Holloway & Georgia Allen
PLAINTIFF

                   V.

City of Virginia Beach, Virginia, Virginia
Beach City Council, Louis Jones, Jessica Abbott,
James Wood, Robert Dyer, Barbara Henley, John
Moss, Rosemary Wilson, Donna Patterson, Aaron R.
Rouse, Sabrina Wooten, Guy Tower, Michael Berlucchi,
Patrick Duhaney, in his official capacity as City
Manager for the city of Virginia Beach
DEFENDANTS                                                             Case Number: 2:18cv69




  PRESIDING JUDGE                     COURTROOM DEPUTY                  COURT REPORTER

  Raymond A. Jackson                  P. Thompson                       Carol Naughton, OCR
  HEARING/TRIAL DATE(S)               PLAINTIFF ATTORNEY(S)             DEFENDANT ATTORNEY(S)
  10/6/20 - 10/14/20                  Robert Weiner, Christopher        Gerald Harris,
                                      Lamar, Dana Paikowsky,            Christopher Boynton,
                                      Simone Leeper and Ruth            Erika Prouty, Joseph
                                      Greenwood                         Kurt, Katherine McKnight
                                                                        and Patrick Lewis

  PLA        DFT    DATE APPEARED
                                                                 WITNESSES

  X                 10/6/20           Georgia Allen

  X                 10/6/20           Anthony Fairfax, Expert
  X                 10/7/20           Kelly Fowler (permanently excused)
  X                 “         “       Dr. Douglas Spencer, Expert
  X                 “         “       Sabrina Wooten (permanently excused)
  X                 10/7/20           Latasha Holloway
  X                 10/8/20           Louisa Strayhorn (permanently excused)
  X                 “         “       Andrew Jackson (permanently excused)
             X      10/8 – 10/9/20    Kimball Brace, Expert (permanently excused)


                                                                           (Continued on page 2)
      Case 2:18-cv-00069-RAJ-DEM Document 216-1 Filed 10/14/20 Page 2 of 2 PageID# 6587



                 2:18cv69         Holloway, et.al. v. City of Virginia Beach, VA,
                                                      et. al.
                                                       - Page 2 -
PLA   DFT   Date Appeared                               WITNESSES
      X     10/9/20             Delceno Miles (permanently excused)
      X     “       “           Benito Loyola (permanently excused)
      X     “       “           Dr. Amelia Ross-Hammond (permanently excused)
      X     “       “           Nonato Abrajano
      X     “       “           Amanda Barnes (permanently excused)
      X     10/9/20             Taylor Adams
            10/13/20
      X     10/13/20            Quentin Kidd, Expert
